FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                         UNITED STATES COURT OF APPEALS August 14, 2013
                                                                       Elisabeth A. Shumaker
                                     TENTH CIRCUIT                         Clerk of Court



 MARCELLINO ESCOBAR,

                  Petitioner-Appellant,
                                                              No. 13-6113
           v.                                          (D.C. No. 5:12-CV-00723-C)
                                                              (W.D. Okla.)
 JERRY CHRISMAN, Interim Warden,*

                  Respondent-Appellee.


                ORDER DENYING CERTIFICATE OF APPEALABILITY**


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


       Petitioner Marcellino Escobar, a state prisoner proceeding pro se, seeks a

certificate of appealability to appeal the district court’s denial of his § 2254 habeas

petition. In November 2005, Petitioner pled guilty to eleven counts of sex-based

offenses. He was sentenced to twenty-years’ imprisonment on each count, to run

concurrently. Petitioner did not challenge his plea or sentence until more than six years

later when he moved to modify his sentence in January 2012. In his motion, Petitioner

requested that the court reduce his sentence to time served, arguing that under Padilla v.

       *
         Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Jerry Chrisman is
substituted for Anita Trammell as the Appellee in this action.
       **
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Kentucky, 559 U.S. 356 (2010), “ALL immigrants must be told of the deportation risk

involved in their making a guilty plea.” (R. at 40.) The Oklahoma district court denied

Petitioner’s motion, and the Oklahoma Court of Criminal Appeals dismissed his appeal.

       Petitioner then filed the instant federal habeas petition in July 2012. Respondent

filed a motion to dismiss the petition as time-barred. In response, Petitioner argued that

his “one year time limit should be restarted w[hen] the Supreme Court issued its ruling in

Padilla v. Kentucky” and that “his time limit may be restarted by the current question [of

the retroactive applicability of Padilla] before the Supreme Court.” (R. at 97.) The

magistrate judge issued a report and recommendation recommending Petitioner’s petition

be dismissed as untimely. She rejected Petitioner’s argument that under 28 U.S.C. §

2244(d)(1)(C), the limitations period should begin to run on the date Padilla was decided

or made retroactively applicable to cases on collateral review, noting that “[t]he Supreme

Court has now determined that Padilla does not apply to individuals, such as Petitioner,

whose convictions became final before that decision.” (R. at 106 (citing Chaidez v.

United States, 133 S. Ct. 1103, 1105, 1113 (2013)).) She further concluded that neither

statutory nor equitable tolling applied. The district court agreed and dismissed the

petition as time-barred.

       After thoroughly reviewing the record and Petitioner’s filings on appeal, we

conclude that reasonable jurists would not debate the district court’s dismissal of the

habeas petition on timeliness grounds. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

In light of the Supreme Court’s recent decision in Chaidez, reasonable jurists would not

                                             -2-
debate whether the district court erred in concluding that 28 U.S.C. § 2244(d)(1)(C) does

not apply. Nor would reasonable jurists debate whether the district court erred in

concluding statutory tolling did not apply, or whether the court abused its discretion by

denying equitable tolling where Petitioner failed to show that he diligently pursued his

claims or that extraordinary circumstances prevented him from filing his federal habeas

petition within the limitations period. Therefore, for substantially the same reasons given

by the magistrate judge and the district court, we DENY Petitioner’s request for a

certificate of appealability and DISMISS the appeal. Petitioner’s motion to proceed in

forma pauperis on appeal is GRANTED.


                                                  Entered for the Court



                                                  Monroe G. McKay
                                                  Circuit Judge




                                            -3-